Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Western Goldfields Announces 2008 Financial Results << - 2008 gold sales of 110,880 ounces at $861 per ounce, cost of sales(1) of $508 per ounce - Net income of $14.6 million or $0.11 per share, including an after- tax mark-to-market gain on our gold forward sales contracts of $8.0 million or $0.06 per share - The Company completed the planned capital expansion of the Mesquite mine during the year, within budget; going forward, sustaining capital is minimal - The Company reduced its debt by $17.7 million to $68.6 million at December 31, 2008 >> TORONTO, March 6 /CNW/ - Western Goldfields Inc. ("Western Goldfields" or the "Company") (TSX:WGI, NYSE Alternext:WGW) today announced financial results for the year ended December 31, 2008. In 2008 the Company brought the Mesquite mine back into production and strategically adjusted its mine plan to focus on sequential mining of Mesquite's three open pits, thus increasing production and cash flow in the next four years. Results are based on U.S. GAAP and expressed in U.S. dollars unless otherwise indicated. "During the early part of 2008, the Company met the challenges of our start-up, and made appropriate changes to Mesquite to ensure it remains a long-lived asset that will generate significant cash flow year over year with very little additional capital requirement," stated Mr. Randall Oliphant, Chairman. Gold sales during the year totaled 110,880 ounces, at an average cost of sales(1) of $508 per ounce. Gold revenues in 2008 were $861 per ounce(1). Gold production was 108,325 ounces. In 2008, Western Goldfields' production and sales were below expectations due to a combination of factors including: equipment and parts availability, optimization of process solution flow, a delay in placing the second ore lift and the focus on stripping in the latter part of the year under the revised mine plan. These production challenges, combined with an industry wide rise in input costs, such as fuel, tires, explosives and process chemicals, made 2008 a challenging start-up year for the Company. Western Goldfields proved to be both flexible and decisive in its reaction to these challenges. A revised mine plan, announced in October, moved to sequential mining of the pits, reducing costs and increasing efficiency, while simultaneously improving the production profile. In addition, the Company was proactive in controlling costs by hedging approximately 50% of its diesel fuel requirements in each of 2009 and 2010 and also began procuring lower-cost, better-performing radial tires. "In 2008, a number of factors resulted in the Company not meeting its expectations. While some were beyond our control, others were well within it and we are committed to learning from this, continuously improving and meeting our operational targets going forward," said Mr. Raymond Threlkeld, President and Chief Executive Officer. "The combination of the gold inventory on the pad, lower fuel costs, availability of radial tires, more experienced operators and a solid gold price creates the potential for some very exciting years for the Company going forward." << Fourth Quarter 2008 Results >> For the fourth quarter 2008, gold sales totaled 30,625 ounces, at an average cost of sales(1) of $522 per ounce. Gold revenues in the fourth quarter 2008 were $799 per ounce(1). The Company produced 28,378 ounces of gold in the quarter. As a result of the new mine plan, during the fourth quarter the Company did not produce as many ounces as anticipated. The plan resulted in increased stripping activity at the Rainbow pit in the fourth quarter of 2008. The combination of issues encountered throughout the year led to a delay in placing the second ore lift on the leach pad. The resulting lack of secondary leaching led to lower than expected recoveries and production particularly in late 2008 when the benefit of these additional recoveries would have started to be realized. << Operations Update >> During 2008, the Company showed continuous progress in mining operations, most specifically, tons mined and gold ounces delivered to the leach pad. From October forward, under the revised mine plan, Western Goldfields met budgeted targets in both of these critical areas. The impact of this was a large build of recoverable gold ounces on the leach pad. As the ounces were mined and placed late in 2008, they did not have the necessary time to flow through the full leach cycle into production and will instead add to production in 2009 and beyond. The following table presents a summary of key operational metrics for the Mesquite mine for 2008 and the 2009 forecast: << 2008 2009 Forecast Total Tons Mined (millions) 54.5 52.0 - 56.0 Ore Tons Mined (millions) 8.9 13.0 - 14.0 Gold Ounces Placed (000's ounces) 201.1 205.0 - 215.0 Gold Sales (000's ounces) 110.9 140,000 - 150,000 Ending Gold Inventory (000's ounces) 54.6 63.0 - 67.0 Consistent with the experience of many of Western Goldfields' peers, 2008 represented a year of escalating input costs. The following table presents a summary of the Company's cost metrics for 2008 and the 2009 forecast: 2008 2009 Forecast Mining cost per ton mined $1.03 $0.80 - $0.84 Processing cost per ton of ore $1.55 $1.10 - $1.15 G&A cost per ton of ore $0.47 $0.35 - $0.38 Royalty cost per ton of ore $0.23 $0.20 - $0.22 2008 Financial Results >> For the full year 2008, Western Goldfields reported net income of $14.6 million, or $0.11 per share, compared to a net loss of $50.3 million, or $0.43 per share, for the full year 2007. Net income for 2008 and 2007 includes a non-cash after-tax gain of $8.0 million and loss of $35.9 million, respectively, arising from the mark-to-market on our gold forward sales contracts, which were taken out as a requirement of our term loan facility.
